Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the previous objections to claims 1, 11, & 13 have been fully considered and are persuasive.  Applicant has amended the claims to obviates the issues.  Examiner notes that the amendment to claim 1 to address the narrative form does introduce additional issues due to how the structural elements were listed (see 112(a) & 112(b) rejections below).  The previous objections to claims 1, 11, & 13 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the previous 112(b) rejections of claims 3 & 4 have been fully considered and are persuasive.  Applicant has canceled claim 3 and amended claim 1 to obviates the issues.  The previous 112(b) rejections of claims 3 & 4 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the previous 102 rejection of claim 1 under Schlein have been fully considered and are persuasive.  Applicant has amended claim 1, which includes incorporating spacing/indentation and further listing the heat radiation body as a distinct structural element from the heating element carrier.  Examiner agrees with Applicant that Schlein’s heating element 10 would not read on both the heating element carrier/heating element and the heat radiation body of claim 1.  The previous 102 rejection of claim 1 has been withdrawn. 

Applicant argues the amendment to claim 1 regarding the heat radiation body is not a situation which necessitates a new grounds of rejection.
Examiner respectfully disagrees.  Examiner agrees that as currently presented, amended claim 1 lists the heat radiation body as a distinct structural element.  Examiner however, considers previous dependent claim 3 only required the heating unit comprises a radiation body (as opposed to “further comprising”).  Examiner does not consider previous dependent claim 3 necessitated the heat radiation body as a distinct structural element from the heating element carrier/heating element, and Examiner cannot infer limitations from the specification into the claim language.  
Additionally, Examiner had previously applied a 112(b) rejection regarding the need for clarification of the “heat radiation body” and discrepancy thereof, and specifically cited claims 3, 8, & 10.   Applicant has disclosed two embodiments as indicated in the previous 112(b) rejection (see FP #8 of non-final action dated 5/27/2022) that either: 1) the heating element carrier itself is a metallic jacket/sleeve which is configured/functions as a heat radiation body, or 2) the heating element carrier can be made of thermoplastic, and a metallic insert is attached/included with the heating element carrier which functions as the heat radiation body (see Applicant’s specification, page 4, lines 19-28.  page 7, lines 23-35.  Page 7, lines 13-24).
Applicant appears to have clarified this issue such that claims 1 & 10 refer to embodiment #2, but this clarification was presented after the non-final action.  This amendment also results in a 112 issue of claim 8, which still appears to refer to embodiment #1.  

Claim Objections
Claim 1 objected to because of the following informalities:  on line 8, “comprising” should have a colon applied so as to be “comprising:”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  on line 2, “wherein-the” should be “wherein the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to distinctly list the nozzle carrier and at least one fluid nozzle from the washing unit.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-2, washing unit 1, heating unit 2, nozzle carrier housing 3, nozzle carrier 4, nozzle 7.  page 6, lines 10-32).  The washing unit 1 is disclosed as comprising the nozzle carrier 4 (and it appears to further include nozzle 7), but claim 1 as presented lists the nozzle carrier and at least one fluid nozzle distinctly from the washing unit.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 with additional spacing, with claim 1 reciting “a washing unit, the washing unit comprising a nozzle carrier housing”.  Claim 1 further lists a nozzle carrier and at least one fluid nozzle.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-2, washing unit 1, heating unit 2, nozzle carrier housing 3, nozzle carrier 4, nozzle 7.  page 6, lines 10-32).  The washing unit 1 is disclosed as comprising the nozzle carrier 4 (and it appears to further include nozzle 7), but claim 1 as presented lists the nozzle carrier and at least one fluid nozzle distinctly from the washing unit.  This appears to be a correspondence issue (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 8 recites the heating element carrier is configured as a heat radiation body, but claim 1 has been amended to distinguish the heat radiation body from the heating element carrier.  ”.  To Examiner’s best understanding, Applicant is disclosing either 1) the heating element carrier itself is a metallic jacket/sleeve which functions as a heat radiation body, or 2) the heating element carrier can be made of thermoplastic, and a metallic insert is attached/included with the heating element carrier which functions as the heat radiation body (see Applicant’s specification, page 4, lines 19-28.  page 7, lines 23-35.  Page 7, lines 13-24).  Claim 1 appears to invoke the latter, while claim 8 invokes the former, which would be an improper combination of embodiments.  

Examiner’s Comment
Examiner notes the 112 issues above as it would pertain to the assignment of structural elements, particularly with regards to the washing unit.  
To advance prosecution, Examiner considers the 102 rejection basis under Schlein is overcome, but considers the 103 rejection under Schlein as modified by Schlick used in the rejection of dependent claims 6-7, 9-11 may be pertinent (particularly the previous claim 10 rejection basis).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718